DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 22 October 2021 has been entered.  After entry of the amendment claims 1-20 are currently pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 17-20, drawn to a composition and method, classified in C04B 12/027.
II. Claims 15-16, drawn to an apparatus, classified in B22F 3/003.
The inventions are independent or distinct, each from the other because:
With respect to the composition of Group I:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the apparatus as claimed can be used is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product such as a product not requiring the .
With respect to the method of Group I:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as a process not requiring the particulars of Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeremy Sanders on 14 January 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14 and 17-20.  s 15-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, line 4, the limitation of “0.9” is not supported by the specification as originally filed.

In claim 7, line 3, the limitation of “0.4” is not supported by the specification as originally filed.
In claim 8, line 2, the limitation of “0.01” is not supported by the specification as originally filed.
In claim 10, line 13, the limitation of “0.9” is not supported by the specification as originally filed.
In claim 10, line 14, the limitation of “0.1” is not supported by the specification as originally filed.
In claim 17, line 8, the limitation of “0.9” is not supported by the specification as originally filed.
In claim 17, line 9, the limitation of “0.1” is not supported by the specification as originally filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-3, 5 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 11 of U.S. Patent No. 11,174,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations recited in the claims of the prior patent and are therefore rendered obvious by said claims.
With respect to claims 1-3, 5 and 9, these are rendered obvious by claims 1, 9 and 11 of the prior patent.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  While the instant claims recited a mullite content, phosphorus content, sulfur content and total heavy metal content, as the lower limit can be zero, these contents are deemed to be optional.  While the preamble of instant claim 1 recites a cementitious material, it should be noted that the claim does not positively recite the addition of a cementitious material and therefore the glassy particles are considered to be a cementitious material.  As for claim 9 as no fly ash is present this claim is met.
With respect to claim 10, this is rendered obvious by claim 11 of the prior patent.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  As for claim 11, as the lower limit can be zero, the heavy metal content is deemed to be optional.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 11-12, 14 and 19 of U.S. Patent No. 11,180,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
With respect to claims 1-9, these are rendered obvious by claims 1, 6-9, 11-12, 14 and 19 of the prior patent.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  While the instant claims recited a mullite content, phosphorus content, sulfur content and total heavy metal content, as the lower limit can be zero, these contents are deemed to be optional.  

Claims 1-3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8-9 of U.S. Patent No. 11,161,786. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations recited in the claims of the prior patent and are therefore rendered obvious by said claims.
With respect to claims 1-3 and 9, these are rendered obvious by claims 1, 4 and 8-9 of the prior patent.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  While the instant claims recited a mullite content, phosphorus content, sulfur content and total heavy metal content, as the lower limit can be zero, these contents are deemed to be optional.  

Claims 1-3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10-11 of U.S. Patent No. 11,180,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting .
With respect to claims 1-3 and 9, these are rendered obvious by claims 1, 8, and 10-11 of the prior patent.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  While the instant claims recited a mullite content, phosphorus content, sulfur content and total heavy metal content, as the lower limit can be zero, these contents are deemed to be optional.  

Claims 1-3 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 17/369,486 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the copending application and therefore are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As for claims 1-3 and 9, these claims are rendered obvious by claims 1 and 24 of the copending application.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  While the instant claims recited a mullite content, phosphorus content, sulfur content and total heavy metal content, as the lower limit can be zero, these contents are deemed to be optional.  

Claims 1-3 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of copending Application No. 17/369,509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the copending application and therefore are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As for claims 1-3 and 9, these claims are rendered obvious by claims 1 and 21 of the copending application.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  While the instant claims recited a mullite content, phosphorus content, sulfur content and total heavy metal content, as the lower limit can be zero, these contents are deemed to be optional.

Claims 1-3, 5 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/369,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the copending application and therefore are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As for claims 1-3, 5 and 9, these claims are rendered obvious by claims 1 and 14 of the copending application.  The molar composition ranges of the instant claims are overlapped by 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 13, 15 and 18-20 of copending Application No. 17/510,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the copending application and therefore are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As for claims 1-9, these claims are rendered obvious by claims 1, 5-9, 13, 15 and 18-20 of the copending application.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  While the instant claims recited a mullite content, phosphorus content, sulfur content and total heavy metal content, as the lower limit can be zero, these contents are deemed to be optional. 


Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11-13, 15 and 18 of copending Application No. 17/517,403 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the copending application and therefore are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As for claims 1-9, these claims are rendered obvious by claims 1, 5-9, 11-13, 15 and 18 of the copending application.  The molar composition ranges of the instant claims are overlapped by the claims of the prior patent and overlapping ranges are deemed to be obvious.  While the instant claims recited a mullite content, phosphorus content, sulfur content and total heavy metal content, as the lower limit can be zero, these contents are deemed to be optional. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  

ajg
January 16, 2022